Citation Nr: 0215140	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  99-17 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES


1.  Entitlement to service connection for residuals of a cold 
injury of the shoulders.

2.  Entitlement to service connection for residuals of a cold 
injury of the knees.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for arthritis of the 
right elbow.

5.  Entitlement to service connection for arthritis of the 
right wrist.

6.  Entitlement to service connection for arthritis of the 
right knee.

7.  Entitlement to service connection for arthritis of the 
left knee.

8.  Entitlement to service connection for arthritis of the 
right foot.

9.  Entitlement to service connection for arthritis of the 
left foot.

(The issue of entitlement to service connection for arthritis 
of the left elbow is the subject of additional development 
undertaken separately by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945, and from September 1950 to July 1968.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1999 by 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the 
Board remanded this case in order to obtain additional 
evidence and to address due process concerns.  The case is 
again before the Board for appellate review.

The issue of entitlement to service connection for residuals 
of cold injury of the feet, which had been included in the 
Board's April 2001 remand, was thereafter granted by the RO, 
and is no longer before the Board.

In April 1986, the RO denied service connection for 
disabilities of both feet, the right shoulder, and the right 
elbow.  While the veteran was thereafter notified of a change 
in his disability compensation award, he was not advised of 
the denials of service connection for these disorders.  The 
April 1986 rating decision, accordingly, cannot be deemed 
final.  See 38 C.F.R. § 19.116 (1986).  Concomitantly, the 
veteran is not required to submit new and material evidence 
in order to reopen claims of service connection for those 
disabilities, notwithstanding any determination by the RO to 
the contrary.  See 38 C.F.R. § 19.129(a) (1986).  See also 
Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board is also undertaking additional development on the 
issue of entitlement to service connection for arthritis of 
the left elbow, pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed the Board will provide 
notice of the development as required by Rule of Practice 903  
(67 Fed. Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice and reviewing the 
appellant's response thereto, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  Disability of either shoulder is not shown in service; 
current disability of the shoulders is not shown to be 
attributable to any inservice cold injury.

2.  Disability of either knee is not shown in service; 
current disability of the knees is not shown to be 
attributable to any inservice cold injury.

3.  Arthritis of the right shoulder is first shown more than 
one year following the veteran's separation from his last 
period of service.

4.  Right elbow arthritis is first shown more than one year 
following the veteran's separation from his last period of 
service.

5.  Right wrist arthritis is first shown more than one year 
following the veteran's separation from his last period of 
service.

6.  Right knee arthritis is first shown more than one year 
following the veteran's separation from his last period of 
service.

7.  Left knee arthritis is first shown more than one year 
following the veteran's separation from his last period of 
service.

8.  Right foot arthritis is shown to be related to inservice 
cold injury.

9.  Left foot arthritis is shown to be related to inservice 
cold injury.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury of the shoulders were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2002).

2.  Residuals of a cold injury of the knees were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).

3.  Arthritis of the right shoulder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

4.  Arthritis of the right elbow was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.  Arthritis of the right wrist was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

6.  Arthritis of the right knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

7.  Arthritis of the left knee was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

8.  Arthritis of the right foot was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

9.  Arthritis of the left foot was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for service 
connection, by a statement of the case, a supplemental 
statement of the case, and letters.  In particular, a May 
2001 letter advised him as to what evidence was necessary to 
establish entitlement to the benefits he sought, what 
information was needed from him by VA, and where and when to 
send the evidence.  He was advised as to what evidence was 
still needed, and what the evidence needed to show to 
establish entitlement to service connection.  VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  The record shows that the RO has 
secured the veteran's service medical records, private 
medical records, and VA clinical records, and has furnished 
him with a VA examination.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Certain disabilities may also be presumed to have been 
incurred during active service, when manifested to a 
compensable degree (10 percent) during a specified period 
(usually one year) following the veteran's separation from 
service.  Arthritis is one such disability for which this 
presumption may be invoked.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2002).

In addition, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

a.  Service Connection for Cold Injury Residuals of the 
Shoulders and Knees

The veteran contends, essentially, that he currently has knee 
and shoulder disabilities that he characterizes as residuals 
of inservice cold injury.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and that his claims for such 
disabilities fail.

The veteran's service medical records do not indicate the 
presence of either knee or shoulder impairment, or complaints 
thereof.  The report of his service separation medical 
examination, dated in March 1968, shows that he was 
clinically evaluated as normal with regard to both his upper 
and lower extremities; this report does not indicate the 
inservice presence of either shoulder or knee problems.  
Likewise, while a report of medical history prepared at that 
time shows that the veteran noted that he had, or once had, 
swollen or painful joints, that report also notes that this 
was with specific reference to left elbow problems.  

The medical evidence, in fact, first demonstrates the 
presence of shoulder and knee problems in 1997, or 
approximately 30 years following the veteran's separation 
from his second and last period of active service.  Neither 
these records, nor any other medical evidence, indicates that 
these problems had been manifested prior to 1997, or that 
their presence as of that date was related to the veteran's 
active service.  In addition, the question of whether these 
shoulder and knee problems are attributable to inservice cold 
injury, as alleged by the veteran, has been specifically 
rebutted by VA examination.  The report of that examination, 
conducted in August 2001, includes comments by the examiner 
that "[t]he veteran is concerned that his present arthritis 
of his right shoulder....[and] both knees...was caused by his 
cold exposure.  There is a difference between cold exposure 
and a frozen body part.  In all of the aforementioned joints, 
they were not frozen but simply exposed to cold.  There has 
been no association of the development of arthritis in joints 
with simple cold exposure as opposed to being frozen.  
Therefore, although all of the above joints do have 
documented arthritic changes radiologically as well as 
physical findings that are supportive of arthritis, the 
arthritis in these joints is not the result of cold 
exposure."  (Emphasis added.)  The Board notes that the 
medical record does not include any findings to the contrary; 
that is, there is no clinical evidence that shows that the 
veteran's current knee and shoulder problems are in fact due 
to cold injury.

The Board also notes that, while the veteran has averred that 
his shoulder and knee problems are the product of inservice 
cold exposure, there is no medical evidence in support of 
this contention.  He has not demonstrated that he has the 
medical training or expertise that would render him competent 
to proffer medical opinions; as such, his contentions are no 
more than unsupported conjecture, and are of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In brief, the medical evidence shows that the veteran's 
shoulder and knee problems were initially manifested many 
years following his separation from his last period of 
service, and are not shown to be related thereto, to include 
possible inservice exposure to cold.  The Board therefore 
finds that the preponderance of the evidence is against his 
claims of entitlement to service connection for residuals of 
cold injury of the shoulders and knees.

b.  Service Connection for Arthritis of the Right Shoulder, 
Right Elbow, Right Wrist, Right Knee, and Left Knee

The veteran also contends that he has arthritis of the right 
shoulder, the right elbow, the right wrist, and the right and 
left knee, as a consequence of his active service, and that 
service connection for these disabilities is warranted.  
Again, however, the Board finds that his contentions are not 
supported by a review of the record, and that these claims 
also fail.

The veteran's service medical records do not indicate the 
presence of arthritis of any sort, to include that of the 
right shoulder, right elbow, right wrist, and knees.  The 
report of his separation medical examination, dated in March 
1968, shows that his upper and lower extremities, and spine 
and other musculoskeletal systems, were clinically evaluated 
as normal.  This report does not indicate any inservice 
history of arthritis, or of musculoskeletal complaints 
pertaining to any of these joints.  Likewise, a report of 
medical history prepared at that time, while showing that the 
veteran indicated in the affirmative as to whether he had, or 
once had, swollen or painful joints, notes that this was 
specifically in reference to left elbow problems.

The post-service medical evidence demonstrates the presence 
of arthritis of several joints, to include those of the right 
shoulder, the right elbow, the right wrist, and the knees.  
However, none of the records reflecting the manifestation of 
any problems, to include arthritis, of any of these joints is 
dated prior to 1978, which is approximately ten years 
subsequent to the veteran's separation from his last period 
of service.  Moreover, none of the records that show the 
presence of arthritis some time after 1978 show that it had 
been manifested prior to that date, or that the presence of 
arthritis many years post service was in any manner due to 
that service.  In addition, while the veteran has alleged 
that his arthritis of these various joints is related to his 
service, it must again be noted that he has not shown that he 
has the requisite training by which his medical opinions are 
rendered probative.  Moray, supra.

In brief, the medical evidence does not show that arthritis 
of the right shoulder, right elbow, right wrist, and the 
knees was manifested during the veteran's active service, or 
to a compensable degree within one year following his 
separation from his last period of service.  It also does not 
show that the post-service presence of arthritis of these 
various joints was related to his service.  The Board must 
therefore find that the preponderance of the evidence is 
against the veteran's claim for service connection for 
arthritis of the right shoulder, right elbow, right wrist, 
and knees.

c.  Service Connection for Arthritis of the Feet

The veteran further contends that he has arthritis of the 
feet as a consequence of his active service.  In this regard, 
the Board notes that the report of the August 2001 VA 
examination indicates a diagnosis of symptoms of cold 
intolerance, hair loss and arthritis, and tingling, 
consistent with cold injury in the feet.  This diagnosis 
establishes an etiological link between the veteran's 
inservice experiences, which included documented cold injury 
to the feet (as indicated above, service connection for 
residuals of cold injury of the feet has been granted) and 
arthritis of the feet that is currently manifested.  The 
Board accordingly finds that the evidence supports a grant of 
service connection for arthritis of the feet.


ORDER

Service connection for residuals of a cold injury of the 
shoulders is denied.  

Service connection for residuals of a cold injury of the 
knees is denied.  

Service connection for arthritis of the right shoulder is 
denied. 

 Service connection for arthritis of the right elbow is 
denied.  

Service connection for arthritis of the right wrist is 
denied.  

Service connection for arthritis of the right knee is denied.  

Service connection for arthritis of the left knee is denied.  

Service connection for arthritis of the right foot is 
granted.  

Service connection for arthritis of the left foot is granted.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

